Citation Nr: 1750936	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-28 416	)	DATE
	)
	)

On appeal from the

Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from May 1955 to February 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the RO in Montgomery, Alabama, which reopened service connection for bilateral hearing loss and denied service connection for bilateral hearing loss on the merits.

The Veteran requested a videoconference hearing on the substantive appeal.  Notice of the August 2017 scheduled videoconference hearing was sent to the Veteran's last known mailing address in June 2017, and it was not returned as undeliverable.  The Veteran did not appear for the videoconference hearing, and did not he file a motion for a new hearing; therefore, the hearing request is deemed withdrawn pursuant to 38 C.F.R. § 20.704(d) (2017).  

The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1. A May 2008 RO rating decision denied service connection for bilateral hearing loss, finding no evidence that hearing loss was incurred in or caused by service.  The Veteran did not timely file a notice of disagreement following the May 2008 rating decision.  New and material evidence was not received during the one year appeal period following that decision. 

2. New evidence received since the May 2008 rating decision relates to an unestablished fact regarding whether bilateral hearing loss was incurred in or caused by service that is necessary to establish service connection for bilateral hearing loss. 

3. The Veteran's service treatment records are unavailable, as they were likely destroyed in the fire at the National Personnel Records Center (NPRC) in St. Louis, in 1973.

4. The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

5. The Veteran was exposed to loud noise (acoustic trauma) while in service.

6. The Veteran experienced "continuous" symptoms of bilateral hearing loss since service separation.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision denying service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the May 2008 rating decision is new and material to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156 (2017). 

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In cases where, as here, the service treatment records have been lost or destroyed, the Board has a duty to exercise greater diligence in assisting a veteran with the development of evidence to support a claim, and heightened duties to explain its findings and conclusions and to consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  As the instant decision reopens and grants service connection for a bilateral sensorineural hearing loss, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Bilateral Hearing Loss Disability

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  Once the case is reopened, the presumption as to the credibility no longer applies.  Id at 513.

In order to prevail on the issue of service connection, generally, there must be 
 (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A May 2008 rating decision denied service connection for a bilateral hearing loss disability, finding no evidence that the disability occurred in or was caused by service.  The Veteran did not file a timely notice of disagreement following the May 2008 rating decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the May 2008 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the May 2008 rating decision denying service connection for bilateral hearing loss, VA has received additional lay and medical evidence.  A July 2012 lay statement from the Veteran indicates that the Veteran has not had any loud occupational noise exposure since separation from service.  Additionally, a July 2012 medical report from a private ear, nose, and throat physician opines that it is possible the Veteran's hearing loss started during a deployment flight in service.  Such evidence relates to an unestablished fact of a nexus between the current bilateral sensorineural hearing loss and the in-service occurrence of hearing loss and acoustic trauma, so could reasonably substantiate service connection for a bilateral hearing loss disability.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For a chronic disease such as hearing loss, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury are shown at any later date, however remote, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. §§ 3.307, 3.309(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran asserts that the currently diagnosed bilateral hearing loss is due to in-service noise exposure during a flight from New Jersey to Seattle, Washington, for deployment to Korea.  During a July 2012 private examination, the Veteran asserted he was exposed to such loud noise during the flight that he felt he was beginning to lose his hearing.  During an April 2008 VA examination, the Veteran reported that his ears stopped up, he experienced very bad headaches, and he could not hear for some time due to the flight.  Although the Veteran denied engaging in combat during service, he also endorsed exposure to excessive noise of weapons and artillery during basic training, as he was a light weapons infantryman. 

Initially, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A private audiogram obtained from Miracle Ear in March 1996 reflected mild to moderate hearing loss in the right ear and mild to moderately severe hearing loss in the left ear.  An April 2008 VA audiometric examination report reflects pure tone thresholds, in decibels, which were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
65
75
70
LEFT
70
75
85
90
85

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 28 percent in the right ear and 12 percent in the left ear.  There is no indication that the audiometric examination results are unreliable or otherwise inadequate.  The April 2008 VA audiometric examination report shows a diagnosis of bilateral sensorineural hearing loss.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  As detailed above, the Veteran reported that he was exposed to acoustic trauma due to in-service noise exposure during a flight from New Jersey to Washington State during deployment.  In addition, the DD Form 214 reflects that the Veteran served as a light weapons infantryman, which suggests close proximity to the loud noises of light weapons fire.  The April 2008 VA examination report reveals that the Veteran also reported exposure to excessive noise from weapons and artillery during basic training.  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of service as a light weapons infantryman.  38 U.S.C.A. § 1154(a).

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran had continuous symptoms of bilateral hearing loss since service separation in February 1957.  In the December 2007 claim, the Veteran reported problems with bilateral hearing loss and indicated evidence of treatment for this disability in the  service treatment records.  Although the RO attempted to retrieve the service treatment records, no official intact medical records were available, as they were likely destroyed during the fire at the NPRC in 1973.  

Given the absence of service treatment records, the Board will apply the heightened duties discussed above.  The Board finds that the Veteran has provided credible statements as well as lay histories provided to medical personnel that his hearing loss symptoms have been continuous since service.  In the December 2007 claim as well as the December 2011 supplemental claim, the Veteran asserted that symptoms of bilateral hearing loss began in service.  During the April 2008 VA examination and the July 2012 private examination, the Veteran also reported that he developed bilateral hearing loss during service due to a flight he took from New Jersey to Washington for deployment to Korea in 1955.  He endorsed symptoms that included an inability to hear, clogged ears, and bad headaches during the flight.  The Veteran also reported exposure to excessive noise from weapons and artillery during basic training.  The Veteran reported continued difficulty understanding speech in all situations since service separation when he is not wearing hearing aids.  

Although the Veteran reported a history of working at a paper mill for a total of 37 years before and after service during the April 2008 VA examination, the VA examination report does not indicate the Veteran reported exposure to excessive 

noise during his employment at the paper mill.  During the private examination in July 2012, the Veteran reported that he did not have any exposure to loud occupational noise.  In addition, the Veteran denied a family history of hearing loss, and denied an extensive hunting history. 

As indicated above, the Veteran presented for a private evaluation with an ear, nose, and throat specialist in July 2012.  The private examiner, Dr. LCS, opined that it is possible the in-service airplane flight was the start of the Veteran's hearing loss.  

During the April 2008 VA audiometric examination, the VA examiner considered the Veteran's lay statements of hearing loss symptoms during a flight in-service and indicated that this episode did not likely cause permanent sensorineural hearing loss.  The VA examiner did note that the Veteran was employed at a paper mill for a total of 37 years, most of which occurred after discharge from the military; however, given the absence of hearing records from his employment at the paper mill and the absence of service treatment records in the claim file, the VA examiner was unable to provide an opinion as to the etiology of the hearing loss without resorting to mere speculation.  During a subsequent VA examination in May 2012, the VA examiner affirmed the position of being unable to provide an opinion as the etiology of the Veteran's hearing loss without resorting to mere speculation.  This opinion was based on factual assumptions that there were no records available to indicate what the Veteran's hearing was like when he entered or separated from service.  

The Board finds the VA examiner's April 2008 and May 2012 VA medical opinions to be of minimal probative value.  It does not appear the VA examiner considered the Veteran's report that he was also exposed to excessive noise from weapons and artillery during basic training during the April 2008 or May 2012 VA examinations, as the examiner made no mention of this factor in either examination report.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  Moreover, the 

VA examiner asserted an inability to provide an opinion as to the etiology of the Veteran's hearing loss due to the absence of available medical evidence; however, while the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) (the "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The evidence of record is at least in equipoise on the question of whether the Veteran experienced "continuous" bilateral hearing loss symptoms since service separation to meet the requirements of chronic disease presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's previous lay statements during the April 2008 VA examination, as well as the July 2012 private examination statements of bilateral hearing loss symptoms beginning in service and continuing to the present are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss since service separation that was later diagnosed as bilateral sensorineural hearing loss.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and experienced "continuous" symptoms of bilateral hearing loss since service separation in February 1957, which meets the criteria for presumptive service connection for bilateral hearing loss under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


